Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered February 28, 2022 in response to an Office Action mailed November 26, 2021 is acknowledged.
Claims 1, 3-11, 13-15 are pending.  Claim(s) 2, 12 is/are cancelled.  Claim(s) 1, 11, 14 is/are currently amended. 
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.
Previous claims 2 and 12 were objected to as being allowable if written into independent form, and were subsequently incorporated into claims 1 and 11, respectively. The indicated allowability of claims 2 and 12 is withdrawn in view of the newly discovered reference(s) to JP H08143145 A.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monti (USPN 8769913) in view of Japanese Document (JP H08143145 A, copy and machine translation attached, hereafter '145).
Regarding Claim(s) 1, Monti teaches a system for part transfer and transport, the system comprising: a first conveyor system (conveyor line L) for transporting a plurality of trays (2, 20) containing a two-dimensional grid of parts (barrels 1); a second conveyor system (inserting device 5) for transporting the parts to a predetermined destination in a linear arrangement; and a selection apparatus for transferring a linear array of parts selected from the grid of the first conveyor system to the linear arrangement of the second conveyor system, the selection apparatus comprising: a pick and place apparatus (pick-up means 3) for moving the parts; and a feed screw (screw 50) defining a plurality of singulated part spaces (defined by groove 500) separated by a part pitch along the second conveyor to facilitate insertion of the linear array of parts into the linear arrangement. Monti fails to teach the second conveyor system comprises a plurality of containers for carrying individual parts, and each singulated part space of the feed screw is sized to receive one of the containers. '145 teaches a first conveyor (2), a second conveyor (5) which comprises a plurality of containers (holding body c) for carrying individual parts (b), a selection apparatus (3,6) for transferring parts from the first conveyor system to the second conveyor system, the selection apparatus comprising: a pick and place apparatus (3) for moving the parts; and a feed screw (6) defining a plurality of singulated part spaces separated by a part pitch along the second conveyor to facilitate insertion of the parts, wherein each singulated part space of the feed screw is sized to receive one of the containers (Figures 2 and 4 show the containers received in a part space of the feed screw). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of containers on the second conveyor system to carry individual parts as taught by '145, and to size the singulated part space of the feed screw to receive a container to align the container with the pick and place apparatus.
Regarding Claim(s) 11, Monti teaches a method for part transfer and transport, the method comprising: transporting a plurality of trays (2, 20) containing a two-dimensional grid of parts (1) on a first conveyor system (L); operating a feed screw (50) along a second conveyor to provide a linear arrangement of singulated part spaces separated by a part pitch (formed by groove 500); picking a linear array of parts from the grid, via a pick and place apparatus (3), and placing the parts into the singulated part spaces along the second conveyor system (see Figure 6); and transporting the linear array of parts away from the pick and place apparatus via the second conveyor system (the parts are transported by screw 50). Monti fails to teach the second conveyor system comprises a plurality of containers for carrying individual parts, and each singulated part space of the feed screw is sized to receive one of the containers. '145 teaches a first conveyor (2), a second conveyor (5) which comprises a plurality of containers (holding body c) for carrying individual parts (b), a selection apparatus (3,6) for transferring parts from the first conveyor system to the second conveyor system, the selection apparatus comprising: a pick and place apparatus (3) for moving the parts; and a feed screw (6) defining a plurality of singulated part spaces separated by a part pitch along the second conveyor to facilitate insertion of the parts, wherein each singulated part space of the feed screw is sized to receive one of the containers (Figures 2 and 4 show the containers received in a part space of the feed screw). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of containers on the second conveyor system to carry individual parts as taught by '145, and to size the singulated part space of the feed screw to receive a container to align the container with the pick and place apparatus.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monti in view of '145 as applied to claim 1 above, and further in view of Grossman (US Pub 2011025709 A1).
Regarding Claim(s) 3, Monti fails to teach a servo for operating the feed screw. Grossman (US Pub 2011025709 A1) teaches a servo (11) for operating a feed screw (10). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a servo to operate a feed screw as taught by Grossman since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 

Allowable Subject Matter
Claims 4-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653